Citation Nr: 0504249	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefit sought on 
appeal.  The veteran, who had continuous active service from 
December 1990 to August 1991 as a member of the North Dakota 
Army National Guard, appealed that decision, and the case was 
referred to the Board for appellate review.   


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  A preliminary review of the record 
discloses a need for further development prior to final 
appellate review.  
 
In this regard, the Board notes that the veteran submitted a 
claim for service connection for diabetes mellitus in 
September 2001.  The veteran has reported that he was first 
diagnosed as having diabetes mellitus in 1994.  Although the 
record contains some private medical records dated from 1994 
which show treatment for diabetes mellitus, these records 
appear to have been created after the initial diagnosis of 
diabetes had already been made.  Further, in the December 
2003 substantive appeal, the veteran reported that "[i]n 94 
when I was diagnosed my sugars where [sic] over 500+ My 
doctor told me then I had probably had it at least a couple 
of years.  The VA Dr. and Assistant in St. Cloud both told me 
they believed the Diabetis [sic] was from at least 92 and 
that it probably came from Desert Storm."  It is not clear 
whether the initial diagnosis was made at the St. Cloud VA 
Medical Center or a private facility.  Because the veteran 
has reported that he had symptoms of diabetes mellitus in 
1992 and he is certainly competent to provide an account of 
the symptoms that he experiences and has experienced (see 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996); Falzone v. Brown, 
8 Vet. App. 398, 403 (1995)), it is critical that the Board 
obtains all relevant records regarding the initial diagnosis 
of diabetes, particularly as such records will likely contain 
a timeline of the onset of related symptomatology.  

The Board observes that because diabetes mellitus is a 
disease subject to presumptive service connection under 38 
C.F.R. § 3.309 (2004), service connection may be established 
for the disorder if it manifested to a compensable degree 
within one year of separation.  According to 38 C.F.R. § 
4.119, Diagnostic Code 7913, a compensable degree of diabetes 
mellitus is defined as "manageable by restricted diet 
only."  The law further provides that no presumptions may be 
invoked on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c) (2004).  Thus, medical 
records associated with the initial diagnosis of the disorder 
are crucial for the equitable evaluation of this claim.  

Furthermore, the July 2002 VA examiner was asked to comment 
as to whether the veteran had diabetes mellitus prior to 
active service or while he was in active service.  The 
examiner did not comment on whether diabetes was manifest to 
a compensable degree within one year of the veteran's 
discharge from active duty in August 1991 although he did 
note that the veteran reported that he had symptoms of 
diabetes mellitus shortly after separation from active 
service.  Generally, as noted above, while lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, they cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Further medical inquiry is warranted in 
this regard.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1. The veteran should be asked to specify 
the names, addresses, and dates of 
treatment for all health care providers 
who provided treatment for his diabetes 
mellitus during the time period from the 
veteran's separation from service in 
August 1991.  A specific request should 
be made for such information regarding 
the health care provider who made the 
initial diagnosis of diabetes reportedly 
in 1994.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
records identified by the veteran.

2.  Only after any other existing medical 
records from the time period of August 
1991 through July 1994 have been obtained 
and associated with the claims folder, 
should the claims folder be referred to 
the July 2002 VA examiner (or other 
suitably qualified examiner if he is 
unavailable) for further medical opinion.  
After a review of the relevant evidence 
in this case including that obtained 
pursuant to this remand, the examiner 
should respond to the following:

a).  Does the record on appeal 
contain evidence which in retrospect 
may be identified and evaluated as 
manifestations of diabetes mellitus 
to a compensable degree within one 
year of the veteran's discharge from 
active duty in August 1991?  In 
responding to this question, the 
examiner should note that the 
criteria for a compensable 
evaluation for diabetes mellitus 
pursuant to VA's Schedule for Rating 
Disabilities is that it is 
manageable by a restricted diet 
only.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2004).  

A clear rationale for all opinions and a 
discussion of all the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



